Lumpkin, J.
1. The evidence in this case proved the defendant guilty of murder, and there was nothing to require a charge on the subject of manslaughter.
2. The mere allegation, in a ground of a motion for a new trial, that while the defendant in a criminal case was making his statement a woman in the gallery or back part of the court-room burst out crying and sobbing loudly, but was immediately removed by the sheriff under the order of the court, who thereupon refused to declare a mistrial, furnishes no ground for reversal, it not appearing who the woman was or how the defendant was injured by the occurrence.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.

Brown & Brown and E. M. Smith, for plaintiff in error.
John G. Hart, attorney-general, and O. H. B. Bloodworth, solicitor-general, contra.